  8:19-cr-00276-RFR-SMB Doc # 90 Filed: 08/19/20 Page 1 of 1 - Page ID # 191




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                 8:19CR276
                                           )
      vs.                                  )
                                           )
KAYLYNN WHITEBEAR,                         )                  ORDER
JACOBIE GRANT,                             )
                                           )
                   Defendants.


       This matter is before the court on the defendant Kayrista Parker’s unopposed
Motion to Continue Trial [89]. The parties are attempting in good faith to resolve the
matter short of trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [89] is granted, as follows:

      1.     The jury trial, for both defendants, now set for August 31, 2020 is
             continued to October 5, 2020.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and October 5, 2020, shall be deemed excludable
             time in any computation of time under the requirement of the Speedy Trial
             Act. Failure to grant a continuance would deny counsel the reasonable
             time necessary for effective preparation, taking into account the exercise
             of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: August 19, 2020.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
